MEMORANDUM **
William James Strickland appeals his guilty-plea conviction and 180-month sentence for conspiracy to manufacture methamphetamine, in violation of 21 U.S.C. §§ 841, 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Strickland’s counsel has filed a brief stating that she finds no meritorious issues for review, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Aecordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address Strickland’s claim of ineffective assistance of counsel on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir.1994).